Allen, J.
All property being taxable unless exempted by statute, the question is, Was the property in question so exempted ?
I. By Pub. Sts. c. 11, § 5, cl. 7, “ houses of religious worship owned by a religious society, or held in trust for the use of religious organizations,” are exempted. The real estate in question does not fall within either of these, descriptions.
2. By § 5, cl. 3 of the same chapter, “ the personal property of literary, benevolent, charitable, and scientific institutions incorporated within this Commonwealth, and the real estate belonging to such institutions, occupied by them or their officers for the purposes for which they were incorporated,” are also exempted. If we assume that the plaintiff is a corporation of that kind, this property is not its property in the sense^ contemplated by the statute. The plaintiff holds the property merely as trustee, under a special act of the Legislature, (St. 1889, c. 410,) authorizing it to do so for purposes which of themselves do not exempt - the property from taxation. If an individual were the trustee, of course there would be no exemption. When the plaintiff accepts the position of trustee, and holds property merely in trust for purposes which of themselves do not entitle the property to exemption from taxation, it stands in respect to such property no better than an individual trustee would stand. See Trustees of Greene Foundation v. Boston, 12 Cush. 54.

Judgment for the defendant.